UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/2009 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate Form N-CSR will be filed for these series as appropriate. Dreyfus Emerging Leaders Fund Dreyfus Small Company Value Fund Dreyfus Midcap Value Fund Dreyfus International Value Fund Dreyfus Technology Growth Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Select Midcap Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Emerging Leaders Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Emerging Leaders Fund, covering the six-month period from September 1, 2008, through February 28, 2009. The reporting period was extremely challenging for investors.The U.S. economy has continued to weaken amid plunging housing prices, rising unemployment and tight credit conditions. Meanwhile, the worst financial crisis of our generation has driven major financial institutions and automobile manufacturers to the brink of bankruptcy. Although government and monetary authorities have responded aggressively with massive bailouts, liquidity injections and stimulus programs, several major stock indices have shed more than half their value since peaking in the fall of 2007.The steep decline in equity markets has been broad based, with stocks across all capitalization ranges and economic sectors losing considerable value. We so far have seen no signs of imminent improvement in the economic climate, but the financial markets appear to have priced in investors generally low expectations. In previous recessions, the markets have tended to anticipate economic rebounds before they occur, leading to major market rallies when few expected them.That is why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation March 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of September 1, 2008, through February 28, 2009, as provided by Oliver Buckley, Langton C. Garvin and Kristin Crawford, Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2009, Dreyfus Emerging Leaders Fund produced a total return of 49.63%. 1 In comparison, the funds benchmark, the Russell 2000 Index (the Index), achieved a 46.91% total return for the same period. 2 A financial crisis characterized by sharply tightening credit markets and an intensifying economic recession undermined business conditions during the reporting period, producing a bear market of historic proportions. Our quantitatively driven investment process produced poor results due to the value-oriented components in the model.Also within several sectors, most notably energy, industrials, and financial services, there were underperforming individual stock selections that contributed to the funds returns lagging its benchmark. The Funds Investment Approach The fund seeks capital growth by investing at least 80% of its assets in companies we believe are emerging leaders: small companies characterized by new or innovative products, services or processes having the potential to enhance earnings growth. Our investment process is driven by computer models that identify and rank stocks based on fundamental momentum, relative value, future value, long-term growth and additional factors, such as technical factors. We attempt to maintain a neutral exposure to industry groups relative to the Index.Within each sector, we overweight the stocks ranked most attractive and underweight or avoid those ranked least attractive. A Difficult Environment for the Funds Metrics Stocks declined sharply and broadly across all industry groups and capitalization ranges in the midst of a global financial crisis and a deep U.S. recession. Slumping home values, rising unemployment and plunging The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) consumer confidence exacerbated an ongoing economic slowdown, producing one of the most severe downturns since the Great Depression. Meanwhile, a credit crisis that originated in 2007 in the U.S. sub-prime mortgage market escalated into a global financial crisis over the summer of 2008, pushing a number of major financial institutions over the brink of insolvency. Despite aggressive efforts by monetary and government authorities to forestall further deterioration on both the economic and credit-market fronts, equity investors responded negatively, wiping out a decade or more of stock market appreciation by the reporting periods end. In the small-cap stock market, the energy sector led the downturn, followed by the basic materials and consumer durables sectors during the six-month period ending February 2009. The funds value-oriented analytical factors correlated poorly with performance throughout the reporting period. Momentum-related factors contributed more positively to performance, but failed to deliver optimum results. Accordingly, several individual holdings underperformed their industries and sectors. Relative Weakness in the Energy and Industrials Sectors The fund lagged its benchmark most significantly in the energy sector, particularly among independent oil-and-gas production-and-development companies. Callon Petroleum, which was sold during the reporting period, fell steeply after announcing the cancellation of a key exploration program due to high costs and declining commodity prices. Stone Energy suffered a similarly sharp decline due to hurricane-related delays in its Gulf Coast production sites. A number of industrial holdings also experienced stiff headwinds. Energy equipment maker Chart Industries announced bleak near-term earnings prospects due to slowdowns in the energy sector. Commercial refrigeration equipment manufacturer Tecumseh Products was hurt by general economic woes as well as a hostile takeover bid and resulting litigation. Defense and aerospace component producer Hexcel was undermined by a strike affecting one of its key customers and by weakness in the commercial airline industry. Individual stocks in other sectors also detracted from relative returns, though to a lesser degree. A few bank holdings experienced greater-than-expected losses arising from the credit crisis, including Oriental 4 Financial Group, Frontier Financial and First Midwest Bancorp. Frontier Financial was sold during the reporting period. Finally, in the health care sector, biotechnology developer ViroPharma fell abruptly in February 2009 after announcing disappointing results in late-stage drug trials. On a more positive note, the net result of the slight tilt on earnings-yield and earnings-momentum factors was a positive contribution to returns. Also, during this period, a deliberate effort to be underexposed to highly leveraged stocks in light of tight credit conditions, further cushioned the funds losses.As part of the risk control process, we continue to monitor exposure among sub industries, especially those hard-hit in the current environment. A few relatively good individual stock selections also helped compensate for some of the funds disappointments.Top relative performers included infrastructure-related engineering and construction companies Michael Baker and Perini, building climate control maker Comfort Systems USA, retailer JoS. A. Bank Clothiers and mobile communications networking company Starent Networks. Controlling Risks in a Volatile Market As of the end of the reporting period, we have continued to limit the funds exposure to highly leveraged companies that appear vulnerable to debt financing problems, and we have carefully managed the funds exposures at the industry and sub-industry level.We remain cautious in light of recent market volatility, maintaining the funds industry-neutral discipline as we rely on our quantitatively driven stock selection process to add value. March 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The Dreyfus Corporation has undertaken to absorb certain fund expenses pursuant to an agreement in effect through March 31, 2010, at which time it may be extended, terminated or modified. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Leaders Fund from September 1, 2008 to February 28, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2009 Expenses paid per $1,000  $5.33 Ending value (after expenses) $503.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2009 Expenses paid per $1,000  $7.15 Ending value (after expenses) $1,017.70  Expenses are equal to the funds annualized expense ratio of 1.43%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2009 (Unaudited) Common Stocks99.1% Shares Value ($) Commercial & Professional Services7.2% Anixter International 27,300 a,b 802,893 Beacon Roofing Supply 19,300 b 211,721 Ennis 122,300 1,000,414 Gartner 27,900 b 282,069 Nash Finch 17,800 a 620,152 Owens & Minor 31,700 1,068,607 Rush Enterprises, Cl. A 61,199 b 499,996 ScanSource 32,500 b 515,775 School Specialty 34,100 a,b 479,787 TeleTech Holdings 63,200 b 547,312 United Stationers 27,400 b 595,402 Wright Express 47,500 b 695,400 Communications3.0% iPCS 22,900 b 188,925 NTELOS Holdings 26,300 504,171 Starent Networks 102,400 a,b 1,618,944 USA Mobility 85,500 b 781,470 Consumer Durables2.9% Briggs & Stratton 27,700 a 337,386 Fossil 54,500 b 687,790 Fuel Systems Solutions 28,500 a,b 564,585 Matthews International, Cl. A 18,400 639,216 Meritage Homes 18,700 a,b 185,504 Polaris Industries 32,800 a 603,848 Consumer Non-Durables3.8% American Greetings, Cl. A 87,700 327,121 Blyth 9,100 185,731 Cal-Maine Foods 42,500 a 946,900 Elizabeth Arden 105,200 b 582,808 M & F Worldwide 15,400 b 162,162 Perry Ellis International 40,700 a,b 192,918 Ralcorp Holdings 25,400 b 1,539,240 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services3.1% California Pizza Kitchen 17,900 b 186,160 Jack in the Box 66,900 a,b 1,300,536 P.F. Changs China Bistro 15,100 a,b 297,470 Pre-Paid Legal Services 43,700 a,b 1,394,467 Electronic Technology7.3% Avocent 17,600 b 210,848 Benchmark Electronics 66,500 b 649,705 Cognex 82,500 a 907,500 Comtech Telecommunications 10,700 b 404,353 Cubic 12,200 317,932 Daktronics 13,300 91,238 EMS Technologies 15,300 b 307,224 Hexcel 106,100 b 658,881 Imation 55,700 447,828 Intevac 76,800 b 300,288 Microsemi 28,300 b 286,113 OmniVision Technologies 31,700 b 215,243 Oplink Communications 29,500 a,b 218,300 Rackable Systems 37,100 b 136,157 Skyworks Solutions 63,900 b 415,350 Standard Microsystems 24,800 b 386,136 TTM Technologies 66,600 a,b 307,026 Volterra Semiconductor 149,900 b 1,214,190 Energy Minerals2.3% Alpha Natural Resources 22,900 b 421,360 Carrizo Oil & Gas 17,200 a,b 183,008 Comstock Resources 18,900 b 575,127 GMX Resources 31,200 b 538,200 McMoRan Exploration 23,400 a,b 107,406 Penn Virginia 10,600 146,810 Stone Energy 37,600 b 148,896 VAALCO Energy 37,900 b 216,030 8 Common Stocks (continued) Shares Value ($) Finance21.4% American Physicians Capital 31,600 1,338,892 AmTrust Financial Services 124,900 1,046,662 Bank Mutual 89,900 759,655 BioMed Realty Trust 63,900 545,067 City Holding 45,200 a 1,185,144 CorVel 26,800 b 505,448 Delphi Financial Group, Cl. A 34,000 368,560 Dollar Financial 29,300 a,b 178,144 Ebix 7,100 b 148,390 Extra Space Storage 185,300 a 1,161,831 EZCORP, Cl. A 47,600 b 489,328 First Midwest Bancorp 59,500 447,440 First Potomac Realty Trust 69,100 503,739 FirstMerit 26,700 392,757 Getty Realty 63,600 a 1,058,304 Greenhill & Co. 15,600 a 1,007,760 Inland Real Estate 60,800 a 474,240 Interactive Brokers Group, Cl. A 17,000 b 238,850 Kite Realty Group Trust 80,600 277,264 Knight Capital Group, Cl. A 69,000 b 1,213,710 Mobile Mini 19,700 b 192,075 National Health Investors 13,800 329,130 National Penn Bancshares 27,900 a 206,739 Old National Bancorp 22,100 a 257,907 Oriental Financial Group 100,300 175,525 Penson Worldwide 47,000 b 225,600 PICO Holdings 6,300 b 137,592 Platinum Underwriters Holdings 19,400 543,976 PMA Capital, Cl. A 69,300 b 356,202 PS Business Parks 7,300 251,120 Signature Bank 60,100 b 1,503,101 Sterling Bancshares 53,600 292,120 Stewart Information Services 27,100 395,389 Sunstone Hotel Investors 150,030 a 328,566 Susquehanna Bancshares 108,200 a 948,914 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Finance (continued) UMB Financial 17,200 652,396 Universal American Financial 28,100 b 188,551 Westamerica Bancorporation 30,800 a 1,227,996 World Acceptance 21,600 b 316,656 Health Care Technology12.5% Abaxis 33,800 a,b 528,632 Alkermes 16,400 b 165,312 Alnylam Pharmaceuticals 58,100 a,b 1,071,364 Bio-Rad Laboratories, Cl. A 7,200 b 401,040 Caraco Pharmaceutical Laboratories 53,800 b 220,580 CONMED 45,100 b 612,909 Cynosure, Cl. A 26,000 b 142,480 Invacare 46,000 737,840 Isis Pharmaceuticals 87,200 a,b 1,121,392 Martek Biosciences 61,600 a,b 1,153,768 Maxygen 39,400 b 273,830 Medicis Pharmaceutical, Cl. A 27,800 a 313,584 Merit Medical Systems 43,900 b 489,046 Momenta Pharmaceuticals 65,600 a,b 629,760 Myriad Genetics 13,800 b 1,088,130 Progenics Pharmaceuticals 47,400 b 304,782 Quidel 58,200 b 642,528 Salix Pharmaceuticals 65,400 a,b 487,230 Sirona Dental Systems 13,300 a,b 148,295 SonoSite 17,400 a,b 320,856 STERIS 60,000 1,383,600 ViroPharma 134,700 a,b 559,005 Industrial Services3.4% American Ecology 27,800 a 436,460 Bristow Group 25,400 a,b 514,350 10 Common Stocks (continued) Shares Value ($) Industrial Services (continued) Comfort Systems USA 59,300 564,536 EMCOR Group 18,200 b 280,462 Gulf Island Fabrication 28,400 251,624 Michael Baker 21,000 b 672,210 Perini 30,400 b 465,728 PHI 10,600 b 92,432 Willbros Group 21,900 b 157,242 Process Industries3.9% Darling International 109,300 b 473,269 Glatfelter 120,400 748,888 Grace (W.R.) & Co. 46,900 b 262,640 GrafTech International 41,500 b 234,475 Landec 116,900 b 556,444 Minerals Technologies 15,800 472,736 OM Group 23,600 b 365,800 Sensient Technologies 27,000 545,400 Terra Industries 11,700 301,743 Producer Manufacturing8.4% Aaon 15,400 239,008 American Superconductor 26,700 a,b 359,382 Ampco-Pittsburgh 14,000 153,300 Apogee Enterprises 53,100 502,857 Astec Industries 50,400 a,b 1,119,888 Brady, Cl. A 15,700 268,941 Chart Industries 67,500 b 433,350 CIRCOR International 26,100 580,203 Columbus McKinnon 23,000 b 201,710 DXP Enterprises 42,800 b 488,348 Encore Wire 15,400 a 277,200 Energy Conversion Devices 11,800 a,b 258,774 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Producer Manufacturing (continued) FuelCell Energy 66,800 a,b 184,368 Graham 18,900 154,980 Insteel Industries 20,700 130,410 Kadant 13,900 b 125,934 Knoll 169,000 1,115,400 L.B. Foster, Cl. A 20,200 b 431,674 NCI Building Systems 40,200 b 203,412 Nordson 8,800 219,120 Powell Industries 13,300 b 398,202 Tecumseh Products, Cl. A 72,300 b 383,190 Tredegar 21,000 350,700 Retail Trade3.4% Dress Barn 65,400 a,b 648,768 Finish Line, Cl. A 36,700 152,305 Genesco 14,400 b 205,920 Great Atlantic & Pacific Tea 52,400 a,b 213,268 Jo-Ann Stores 28,900 b 347,956 JoS. A. Bank Clothiers 36,100 a,b 815,860 PriceSmart 7,400 123,728 Systemax 80,700 a,b 748,896 The Pantry 15,700 b 242,722 Technology Services12.8% CACI International, Cl. A 35,900 b 1,535,443 Chemed 35,500 a 1,413,255 Earthlink 182,000 b 1,146,600 HEALTHSOUTH 24,200 a,b 189,970 Jack Henry & Associates 78,300 1,247,319 12 Common Stocks (continued) Shares Value ($) Technology Services (continued) Manhattan Associates 89,500 b 1,325,495 Micros Systems 31,200 b 501,696 PAREXEL International 63,900 b 585,963 PharMerica 58,600 a,b 983,308 Sohu.com 21,500 a,b 1,062,100 SRA International, Cl. A 56,600 b 768,628 Sybase 23,000 a,b 625,140 Tyler Technologies 79,700 a,b 1,084,717 Vignette 89,100 b 588,951 Transportation1.0% Knightsbridge Tankers 23,300 306,861 Pacer International 66,400 194,552 SkyWest 26,900 275,456 Werner Enterprises 14,800 201,576 Utilities2.7% El Paso Electric 82,100 1,160,073 MGE Energy 23,000 691,840 Piedmont Natural Gas 25,800 a 622,812 PNM Resources 44,000 338,360 Total Common Stocks (cost $176,440,245) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $890,000) 890,000 c The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned21.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $21,535,026) 21,535,026 c Total Investments (cost $198,865,271) 121.0% Liabilities, Less Cash and Receivables (21.0%) Net Assets 100.0% a All or a portion of these securities are on loan. At February 28, 2009, the total market value of the funds securities on loan is $20,344,026 and the total market value of the collateral held by the fund is $21,535,026. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Money Market Investments 21.9 Retail Trade 3.4 Finance 21.4 Industrial Services 3.4 Technology Services 12.8 Consumer Services 3.1 Health Care Technology 12.5 Communications 3.0 Producer Manufacturing 8.4 Consumer Durables 2.9 Electronic Technology 7.3 Utilities 2.7 Commercial & Professional Services 7.2 Energy Minerals 2.3 Process Industries 3.9 Transportation 1.0 Consumer Non-Durables 3.8  Based on net assets. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES February 28, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $20,344,026)Note 1(b): Unaffiliated issuers 176,440,245 101,351,060 Affiliated issuers 22,425,026 22,425,026 Cash 127,020 Dividends and interest receivable 92,814 Receivable for shares of Common Stock subscribed 18,000 Prepaid expenses 226,483 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 109,591 Liability for securities on loanNote 1(b) 21,535,026 Payable for shares of Common Stock redeemed 141,741 Interest payableNote 2 1,945 Accrued expenses 131,261 Net Assets ($) Composition of Net Assets ($): Paid-in capital 217,581,852 Accumulated undistributed investment incomenet 801,585 Accumulated net realized gain (loss) on investments (40,973,413) Accumulated net unrealized appreciation (depreciation) on investments (75,089,185) Net Assets ($) Shares Outstanding (100 million shares of $.001par value Common Stock authorized) 9,672,639 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Six Months Ended February 28, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $2,808 foreign taxes withheld at source): Unaffiliated issuers 1,281,063 Affiliated issuers 12,875 Income from securities lending 351,329 Total Income Expenses: Management feeNote 3(a) 710,976 Shareholder servicing costsNote 3(b) 349,755 Prospectus and shareholders reports 48,109 Professional fees 43,883 Registration fees 9,210 Custodian feesNote 3(b) 8,982 Directors fees and expensesNote 3(c) 8,032 Loan commitment feesNote 2 3,019 Interest expenseNote 2 539 Miscellaneous 6,293 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (52,112) Lessreduction in fees due to earnings creditsNote 1(b) (6,533) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (47,136,058) Net unrealized appreciation (depreciation) on investments (75,572,192) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2009 Year Ended (Unaudited) August 31, 2008 Operations ($): Investment incomenet 515,114 997,589 Net realized gain (loss) on investments (47,136,058) 35,381,617 Net unrealized appreciation (depreciation) on investments (75,572,192) (87,097,027) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (612,041) (11,349) Net realized gain on investments (15,842,112) (62,419,183) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 7,006,719 21,691,521 Dividends reinvested 16,218,155 61,671,999 Cost of shares redeemed (43,636,106) (155,037,205) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 261,379,360 446,201,398 End of Period Undistributed investment incomenet 801,585 898,512 Capital Share Transactions (Shares): Shares sold 440,892 806,489 Shares issued for dividends reinvested 1,326,097 2,388,516 Shares redeemed (2,899,538) (5,559,519) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended February 28, 2009 Year Ended August 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 24.19 33.88 41.32 46.64 37.71 34.18 Investment Operations: Investment income (loss)net a .05 .08 .04 (.07) (.05) (.19) Net realized and unrealized gain (loss) on investments (11.80) (4.27) 2.28 1.71 8.98 3.72 Total from Investment Operations (11.75) (4.19) 2.32 1.64 8.93 3.53 Distributions: Dividends from investment incomenet (.07) (.00) b     Dividends from net realized gain on investments (1.79) (5.50) (9.76) (6.96)   Total Distributions (1.86) (5.50) (9.76) (6.96)   Net asset value, end of period 10.58 24.19 33.88 41.32 46.64 37.71 Total Return (%) (49.63) c (13.39) 4.68 3.31 23.68 10.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.50 d 1.38 1.33 1.33 1.33 1.31 Ratio of net expenses to average net assets 1.43 d 1.37 1.33 1.15 1.26 1.31 Ratio of net investment income (loss) to average net assets .65 d .31 .11 (.15) (.12) (.50) Portfolio Turnover Rate 25.00 c 65.98 67.66 65.29 42.07 47.66 Net Assets, end of period ($ x 1,000) 102,321 261,379 446,201 589,889 772,010 992,859 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Emerging Leaders Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers eleven series, including the fund.The funds investment objective is capital growth.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities 123,776,086 0 0 Other Financial Instruments  0 0 0 0 Liabilities ($) Other Financial Instruments  0 0 0 0  Other financial instruments include derivative instruments such as futures, forward currency exchange contracts, swap contracts and any options contracts. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended February 28, 2009,The Bank of New York Mellon earned $117,110 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund rec- 22 ognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended August 31, 2008, remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2008 was as follows: ordinary income $11,349 and long-term capital gains $62,419,183. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million credit facility led by Citibank, N.A. (the Citibank Facility) and a $300 million credit facility provided by The Bank of New York Mellon (the BNYM Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average daily amount of borrowings outstanding under both Facilities during the period ended February 28, 2009 was approximately $77,800, with a related weighted average annualized interest rate of 1.40%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .90% of the value of the funds average daily net assets and is payable monthly. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Manager had undertaken until March 31, 2009 that, if the aggregate expenses of the fund, exclusive of shareholder servicing fees exceed 1.20% of the value of the funds average daily net assets, the fund may deduct from the payment to be made to the Manager under the management agreement, or the Manager will bear, such excess expense. The Manager has currently undertaken from April 1, 2009 until March 31, 2010 that, if the aggregate expenses of the fund, exclusive of shareholder servicing fees exceed 1.15% of the value of the funds average daily net assets, the fund may deduct from the payments to be made to the Manager under the management agreement, or the Manager will bear such excess expense.The reduction in management fee, pursuant to the undertakings, amounted to $52,112 during the period ended February 28, 2009. (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .25% of the value of the funds average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2009, the fund was charged $197,493 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended February 28, 2009, the fund was charged $45,356 pursuant to the transfer agency agreement. 24 The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2009, the fund was charged $6,342 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2009, the fund was charged $8,982 pursuant to the custody agreement. During the period ended February 28, 2009, the fund was charged $2,394 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $66,856, shareholder services plan fees $21,968, custody fees $6,036, chief compliance officer fees $1,995 and transfer agency per account fees $15,237, which are offset against an expense reimbursement currently in effect in the amount of $2,501. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2009, amounted to $41,367,935 and $73,430,515, respectively. At February 28, 2009, accumulated net unrealized depreciation on investments was $75,089,185, consisting of $2,228,629 gross unrealized appreciation and $77,317,814 gross unrealized depreciation. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At February 28, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Financial Accounting Standards Board released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008.At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 26 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Fund Dreyfus Small Company Value Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Small Company Value Fund, covering the six-month period from September 1, 2008, through February 28, 2009. The reporting period was extremely challenging for investors. The U.S. economy has continued to weaken amid plunging housing prices, rising unemployment and tight credit conditions. Meanwhile, the worst financial crisis of our generation has driven major financial institutions and automobile manufacturers to the brink of bankruptcy. Although government and monetary authorities have responded aggressively with massive bailouts, liquidity injections and stimulus programs, several major stock indices have shed more than half their value since peaking in the fall of 2007. The steep decline in equity markets has been broad-based, with stocks across all capitalization ranges and economic sectors losing considerable value. We so far have seen no signs of imminent improvement in the economic climate, but the financial markets appear to have priced in investors generally low expectations. In previous recessions, the markets have tended to anticipate economic rebounds before they occur, leading to major market rallies when few expected them.That is why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation March 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2008, through February 28, 2009, as provided by David A. Daglio and Mark P. Dishop, Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2009, Dreyfus Small Company Value Fund produced a total return of 37.45%. 1 In comparison, the funds benchmark, the Russell 2000 Value Index (the Index), produced a total return of 47.16% for the same period. 2 Small-cap stocks lost considerable value in a volatile market environment, the result of a global economic slowdown and an intensifying financial crisis. While we are never satisfied with negative absolute returns, especially of this magnitude, we nonetheless are pleased that the fund produced higher returns than its benchmark, largely due to favorable stock selections in the health care, energy, information technology, industrials and financials sectors. The Funds Investment Approach The fund seeks capital appreciation and normally invests at least 80% of its assets in the stocks of companies with market capitalizations within the range of companies in the Russell 2000 Value Index at the time of purchase. Because the fund may continue to hold a security whose market capitalization grows, a substantial portion of the funds holdings can have market capitalizations outside the range of the Russell 2000 Value Index at any given time. The funds stock investments may include common stocks, preferred stocks and convertible securities of both U.S. and foreign issuers, including those purchased in initial public offerings (IPOs). Potential investments are identified through extensive quantitative and fundamental research, emphasizing three key factors: value, business health and business momentum. Small-Cap Stocks Retreated Sharply Amid Heightened Volatility The reporting period witnessed a staggering number of negative financial and economic events that pushed U.S. stocks in all capitalization ranges lower,including small-cap stocks.While many factors contributed to heightened market volatility over the reporting period, a few events The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) stand out as critical drivers of the sharp and sustained decline in stock prices.The bankruptcy of Lehman Brothers and the seizing up of the domestic and global credit markets deprived the world economy of the liquidity needed to function normally. At the same time, a crisis in consumer confidence created a sudden urge among formerly profligate Americans to save, reduce debt and abstain from all but essential spending.
